DETAILED ACTION
Claims 1-19 filed February 16th 2022 are pending in the current rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments pertaining the applicability of previously cited prior art references of Forlines et al. (US2014/0340351) and Stafford et al. (US2015/0258431) were persuasive. However, the Applicant does not adequately address the teachings of the Alameh et al. (US2010/0297946)  reference. The Examiner finds that the claims remain unpatentable over the teachings of Alameh et al. (US2010/0297946) and Alameh et al. (US2010/0294938) incorporated within. The office action below has been rewritten to better articulate the Examiner’s argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al. (US2010/0294938)  in view of Alameh et al. (US2010/0297946) hereinafter referred to as Alameh2 in view of Mihota (US6,623,187)

 	Consider claim 1, where Alameh teaches a sensing system comprising: a transmitter adapted to transmit a plurality of signals, wherein each signal transmitted is different to each other signal transmitted; (See Alameh figure 3 and paragraphs 31-32 where there are a plurality of phototransmitters) an emission device adapted to focus the transmitted signals; (See Alameh paragraph 24, 71 where the phototransmitters comprise photo-light emitting diodes that transmit infrared light within a narrow angular range, thus focusing the transmitted signals) at least one wide view receiver adapted to receive the plurality of orthogonal signals; (See Alameh figure 3 paragraph 33 where there is a photoreceiver 260 capable of receiving light from a wider range of angles defined by the center axes of transmission, 262, 264, and 266, thus a wide view receiver) and a signal processor operably connected to the receiver, wherein the signal processor is adapted to make measurements associated with at least one of the plurality of orthogonal signals received by the at least one receiver, wherein the measurements correlate with touch events. (See Alameh paragraph 47, 67-70 where the processor 204 receives signals from the photoreceiver and processes the received infrared signals and is able to recognize gestures from the user hand including sliding a finger directly along the sensing assembly (involving touch)) 
 	Alameh teaches transmitting a plurality of signals does not explicitly teach orthogonal signals. However, in the same field of endeavor Alameh2 teaches orthogonal signals. (See Alameh2 paragraph 18, 36 where the first mobile device comprises a first infrared transmitted capable of sending first and second transmitted signals, where the mobile device can utilize orthogonal coding) Therefore, it would (See Alameh2 paragraph 54)
Alameh2 teaches a method of modulating at least some of the plurality of orthogonal signals transmitted from the transmitter. (See Alameh2 paragraph 25 where the sensing assemblies operate by transmitting infrared signals using time division multiplexing, wavelength division multiplexing, code multiplexing or infrared modulation.) however Alameh does not explicitly teach a shifter operably connected to the transmitter and adapted to modulate at least some of the plurality of orthogonal signals transmitted from the transmitter. However in the analogous field of endeavor of modulating communication signals Mihota teaches a shifter operably connected to the transmitter and adapted to modulate at least some of the plurality of orthogonal signals transmitted from the transmitter. (See Mihota col 27 line 29-33 and figure 14 where Mihota discusses quadrature modulation circuits 11 and 42 within the transmitter that have quadrature amplitude modulation (QAM) type modulates using changes of phases and amplitudes, thus shifting the signal by modulating the signal) Therefore, it would have been obvious for one of ordinary skill in the art to recognize that the infrared modulation performed by Alameh would be performed by a modulation circuit within the transmitter as taught by Mihota. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known device to yield the expected result of infrared modulation. 

 	Consider claim 2, where Alameh in view of Alameh2 in view of Mihota teaches the sensing system of claim 1, wherein the shifter is adapted to modulate amplitude of each of the plurality of orthogonal signals. (See Mihota col 27 line 29-33 and figure 14 where Mihota discusses quadrature modulation circuits 11 and 42 within the transmitter that have quadrature amplitude modulation (QAM) type modulates using changes of phases and amplitudes, thus shifting the signal by modulating the signal) Therefore, it would have been obvious for one of ordinary skill in the art to recognize that the infrared modulation performed by Alameh would be performed by a modulation circuit within the transmitter as taught by Mihota. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known device to yield the expected result of infrared modulation.

 	Consider claim 3, where Alameh in view of Alameh2 in view of Mihota the sensing system of claim 1, wherein the shifter is adapted to modulate phase of each of the plurality of orthogonal signals. (See Mihota col 27 line 29-33 and figure 14 where Mihota discusses quadrature modulation circuits 11 and 42 within the transmitter that have quadrature amplitude modulation (QAM) type modulates using changes of phases and amplitudes, thus shifting the signal by modulating the signal) Therefore, it would have been obvious for one of ordinary skill in the art to recognize that the infrared modulation performed by Alameh would be performed by a modulation circuit within the transmitter as taught by Mihota. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known device to yield the expected result of infrared modulation.

 	Consider claim 4, where Alameh in view of Alameh2 in view of Mihota teaches the sensing system of claim 1, wherein the shifter is adapted to modulate phase and amplitude of each of the plurality of orthogonal signals. (See Mihota col 27 line 29-33 and figure 14 where Mihota discusses quadrature modulation circuits 11 and 42 within the transmitter that have quadrature amplitude modulation (QAM) type modulates using changes of phases and amplitudes, thus shifting the signal by modulating the signal) Therefore, it would have been obvious for one of ordinary skill in the art to 

 	Consider claim 5, where Alameh in view of Alameh2 in view of Mihota teaches the sensing    system of claim 1, further comprising another emission device. (See Alameh figure 3 and paragraphs 31-32 where there are a plurality of phototransmitters)

	Consider claim 7, where Alameh in view of Alameh2 in view of Mihota teaches the sensing system of claim 1, wherein at least one of the plurality of orthogonal signals is in a first frequency range and at least one other of the plurality of orthogonal signals is in at least one other frequency range. (See Mihota’s abstract where Mihota discusses a first signal emitted at a first frequency band and a second signal emitted at a second frequency band.) 

Claim 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alameh in view of as Alameh2 in view of Mihota as applied to claim 1 above, in further view of Zhang et al. (US2017/0108994)

 	Consider claim 6, where Alameh in view of Alameh2 in view of Mihota teaches the sensing    system of claim 1, however, they do not explicitly teach wherein at least one of the transmitter and the wide view receiver is adapted to be worn on a wrist. However, in an analogous field of endeavor Zhang teaches the limitation. (See Zhang figures 1, 2, 3 and paragraph 55-58 where the sensors form a light-sensing plane 28 in the mobile device are modified to be adapted to be worn on the wrist) Therefore, (See Zhang paragraph 57) 

 	Consider claim 8, where Alameh in view of Alameh2 in view of Mihota teaches the sensing system of claim 1, however they do not explicitly teach further comprising a second wide view receiver. However, in an analogous field of endeavor Zhang teaches the limitation. (See Zhang figures 3 and paragraph 55-58 where the light comes out from aperature 40A-c to form a light-sensing plane 28 and the light reflected back is received in photodetectors 44a,44b) Therefore, it would have been obvious for one of ordinary skill in the art to add an additional photodetector as taught by Zhang. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of performing detection over a larger area. 

 	Consider claim 9, where Alameh in view of Alameh2 in view of Mihota teaches the sensing    system of claim 8, further comprising another emission device. (See Alameh figure 3 and paragraphs 31-32 where there are a plurality of phototransmitters)

Claim 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alameh2 in view of as Alameh

 	Consider claim 10, where Alameh2 teaches a method of producing measurements reflective of movement comprising: transmitting a plurality of orthogonal signals; modulating each of the transmitted plurality of orthogonal signals; emitting each of the modulated plurality of orthogonal (See Alameh2 paragraph 18 where Alameh2 teaches a device that includes an infrared transmitter that utilizes orthogonal coding (i.e. modulating the signal) which allows for the proximity detection signals to happen at the same time.) receiving at least one of the modulated plurality of frequency orthogonal signals at least one receiver after the at least one of the modulated plurality of frequency orthogonal signals interacts with an object; (See Alameh2 paragraph 18 where Alameh2 teaches a device that includes an infrared receiver that utilizes orthogonal coding which allows for the proximity detection signals to happen at the same time.)  and measuring the received at least one of the modulated plurality of orthogonal signals. (See Alameh paragraph 20-21 where the signal is received and then the processor can determine the presence and movement of an object)
	Alameh2 teaches emit, however Alameh2 does not explicitly teach focus. However in the same field of endeavor, Alameh teaches focus. (See Alameh paragraph 24, 71 where the phototransmitters comprise photo-light emitting diodes that transmit infrared light within a narrow angular range, thus focusing the transmitted signals)  Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh2 by providing the narrow angular range as taught by Alameh. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification as the methods taught in Alameh2 were intended to be utilized with the sensor assembly taught in Alameh (See Alameh2 paragraph 24)
	Alameh2 teaches receivers, however Alameh2 does not explicitly teach a wide view receiver. However, in the same field of endeavor of optical input devices Alameh teaches a wide view receiver. (See Alameh figure 3 paragraph 33 where there is a photoreceiver 260 capable of receiving light from a wider range of angles defined by the center axes of transmission, 262, 264, and 266, thus a wide view receiver) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alameh by placing wide angle lenses in front of the receivers. One of ordinary skill in the art before the effective filing date of the claimed invention would have been (See Alameh2 paragraph 24)

	Consider claim 15, where Alameh in view of Forlines teaches the method of claim 10, wherein there is more than one emission device (See Alameh figure 3 and paragraphs 31-32 where there are a plurality of phototransmitters)

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alameh2 in view of as Alameh as applied to claim 10 above, in further view of Mihota.

 	Consider claim 11, where Alameh2 in view of Alameh teaches the method of claim 10, however they do not explicitly teach wherein modulating comprises modulating the amplitude of each of the plurality of orthogonal signals. However, in the analogous filed of endeavor Mihota teaches the limitation. (See Mihota col 27 line 29-33 and figure 14 where Mihota discusses quadrature modulation circuits 11 and 42 within the transmitter that have quadrature amplitude modulation (QAM) type modulates using changes of phases and amplitudes, thus shifting the signal by modulating the signal) Therefore, it would have been obvious for one of ordinary skill in the art to recognize that the infrared modulation performed by Alameh would be performed by a modulation circuit within the transmitter as taught by Mihota. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known device to yield the expected result of infrared modulation.

 However, in the analogous filed of endeavor Mihota teaches the limitation. (See Mihota col 27 line 29-33 and figure 14 where Mihota discusses quadrature modulation circuits 11 and 42 within the transmitter that have quadrature amplitude modulation (QAM) type modulates using changes of phases and amplitudes, thus shifting the signal by modulating the signal) Therefore, it would have been obvious for one of ordinary skill in the art to recognize that the infrared modulation performed by Alameh would be performed by a modulation circuit within the transmitter as taught by Mihota. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known device to yield the expected result of infrared modulation.

 	Consider claim 13, where Alameh in view of Forlines in view of Stafford teaches the method of claim 10, however they do not explicitly teach wherein modulating comprises modulating the amplitude and phase of each of the plurality of orthogonal signals. However, in the analogous filed of endeavor Mihota teaches the limitation. (See Mihota col 27 line 29-33 and figure 14 where Mihota discusses quadrature modulation circuits 11 and 42 within the transmitter that have quadrature amplitude modulation (QAM) type modulates using changes of phases and amplitudes, thus shifting the signal by modulating the signal) Therefore, it would have been obvious for one of ordinary skill in the art to recognize that the infrared modulation performed by Alameh would be performed by a modulation circuit within the transmitter as taught by Mihota. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known device to yield the expected result of infrared modulation.

 However, in the same field of endeavor Mihota teaches the limitation. (See Mihota’s abstract where Mihota discusses a first signal emitted at a first frequency band and a second signal emitted at a second frequency band.) Therefore, it would have been obvious for one of ordinary skill in the art to utilize different carrier frequencies for different emitters as taught by Mihota. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known device to yield the expected result of reducing noise.

Claim 16- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alameh2 in view of as Alameh as applied to claim 10 above, in further view of Zhang 

 	Consider claim 16, where Alameh2 in view of Alameh teaches the method of claim 10, however they do not explicitly teach wherein at least one of the emission devices or the wide view receiver is adapted to be worn on a wrist. However, in an analogous field of endeavor Zhang teaches the limitation. (See Zhang figures 1, 2, 3 and paragraph 55-58 where the sensors form a light-sensing plane 28 in the mobile device are modified to be adapted to be worn on the wrist) Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh’s sensors to be worn on a wrist as taught by Zhang. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of applying the sensor assembly to other known form factors to yield similar results. (See Zhang paragraph 57)

 (See Zhang paragraph 81 where the teachings of the published paper “Extending Mobile Interaction through Near-Field Visible Light-sensing” hereinafter referred to as “the paper” are incorporated into the Zhang reference. The paper is directed towards a system that utilizes visible light communication modules, and uses a low-power LED and two light sensors to locate user’s finger
within the workspace.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh2 to extend the operable range into the visible light spectrum as taught by Zhang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using a wavelength that has close to that of infrared and has similar channel characteristics to yield predictable results. 

 	Consider claim 18, where Alameh2 in view of Alameh teaches the method of claim 10, however they do not explicitly teach wherein there is more than one wide view receiver. However, in an analogous field of endeavor Zhang teaches the limitation. (See Zhang figures 3 and paragraph 55-58 where the light comes out from aperature 40A-c to form a light-sensing plane 28 and the light reflected back is received in photodetectors 44a,44b) Therefore, it would have been obvious for one of ordinary skill in the art to add an additional photodetector as taught by Zhang. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of performing detection over a larger area.

 	Consider claim 19, where Alameh2 in view of Alameh teaches the method of claim 10, wherein more than one plurality of orthogonal signal transmitted (See Alameh figure 3 and paragraphs 31-32 where there are a plurality of phototransmitters) however they do not explicitly teach wherein there is  However, in an analogous field of endeavor Zhang teaches the limitation. (See Zhang figures 3 and paragraph 55-58 where the light comes out from aperature 40A-c to form a light-sensing plane 28 and the light reflected back is received in photodetectors 44a,44b) Therefore, it would have been obvious for one of ordinary skill in the art to add an additional photodetector as taught by Zhang. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of performing detection over a larger area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624